 AO 450 (Rev. 11/11) Judgment in a Civil Action


                                              UNITED STATES DISTRICT COURT
                                                                                      for the
                                                                     Central District of California
                                                                                                                                                      7/14/2021
Kenneth Jenkins, in his representative capacity as trustee of the
Survivor's Trust under the Hinsvark Family Trust dated
November 7, 1994, and as trustee of the Marital Trust under
                                                                                                                                                        KD
the Hinsvark Family Trust dated November 7, 1994                                          )
                                  Plaintiff                                               )
                                     v.                                                   )           Civil Action No. 8:20-cv-01640-DOC-DFMx
                              Alan O'Kain                                                 )
                                 Defendant                                                )

                                                    JUDGMENT IN A CIVIL ACTION

 The court has ordered that (check one):
                                     Kenneth Jenkins, in his representative capacity as trustee of the Survivor's Trust under the Hinsvark
 ✔
 ’ the plaintiff (name)
                                     Family Trust dated November 7, 1994, and as trustee of the Marital Trust under the Hinsvark Family Trust dated
                                     November 7, 1994                                                             recover from the
 defendant (name)                                                               Alan O'Kain                          the amount of
  eight hundred thousand                                                          dollars ($ 800,000.00 ), which includes prejudgment
 interest at the rate of             0.00       %, plus post judgment interest at the rate of 0.08 % per annum, along with costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                  recover costs from the plaintiff (name)
                                           .

 ’ other:

                                                                                                                                                                      .

 This action was (check one):

 ’ tried by a jury with Judge                                                                                                           presiding, and the jury has
 rendered a verdict.

 ’ tried by Judge                                                                                                      without a jury and the above decision
 was reached.

 ✔
 ’ decided by Judge              David O. Carter                                                                                on a motion for
      summary judgment on plaintiff’s claim for financial elder abuse.
                                                                                                                                                                      .

 Date:        July 14, 2021                                                                        CLERK OF COURT



                                                                                                                        Signature of Clerk or Deputy Clerk
